DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,042,355.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of the instant application are similar in scope and content of claims 1 – 20 of the patent from the same applicant.
Here is a comparison between claim 9 of the instant application and claim 15 of the cited US patent
Instant Application 17/353,254
US Patent 11,042,355
Comparison
9. A method comprising:
15. A method comprising:
Same
determining that a first playback device has received a first voice command via at least one microphone of the first playback device, wherein the first playback device is configured to receive voice commands for a media playback system, and wherein the media playback system comprises the first playback device and a second playback device;
receiving a voice command via at least one microphone of a networked microphone device, wherein the networked microphone device is configured to receive voice commands for a media playback system, and wherein the media playback system comprises the networked microphone device and a first playback device configured to play back content;
Similar
determining that the first playback device is not configured to provide feedback in response to voice commands received via the at least one microphone of the first playback device and that the second playback device is available to provide feedback in response to voice commands received via the at least one microphone of the first playback device;
determining that the networked microphone device is not configured to play back the content; in response to determining that the networked microphone device is not configured to play back the content, determining that the first playback device is available to play back the content; 
Similar
causing the second playback device to provide a first feedback in response to the first voice command;
causing the first playback device to play back the content;
Similar
determining that the first playback device has received a second voice command via the at least one microphone of the first playback device; determining that the second playback device is no longer available to provide feedback in response to voice commands received via the at least one microphone of the first playback device; and
in response to determining that the second playback device is no longer available to provide feedback in response to voice commands received via the at least one microphone of the first playback device, selecting a fallback device from one or more media playback devices currently or previously configured to play back media content in synchrony with the second playback device; and
causing the fallback device to provide a second feedback in response to the second voice command.
determining that the first playback device is no longer available to play back the content; and
in response to determining that the first playback device is no longer available to play back the content, reconfigure the networked microphone device to play back the content.
Similar


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US PAP 2016/0077710) in view of Khan et al. (US PAP 2016/0155443).
As per claims 1, 9, Lewis et al. teach a system/method comprising: 
at least one processor; non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the system is configured to (paragraph 30):
determine that a first playback device has received a first voice command via at least one microphone of the first playback device, wherein the first playback device is configured to receive voice commands for a media playback system, and wherein the media playback system comprises the first playback device and a second playback device (“the stream of media content data can be received by the first device and by the second device”; paragraph 3);
determine that the first playback device is not configured to provide feedback in response to voice commands received via the at least one microphone of the first playback device and that the second playback device is available to provide feedback in response to voice commands received via the at least one microphone of the first playback device (“output the notification from one or more audio speakers, output haptic feedback using one or more actuators, etc. Other implementations can allow any input command of the user to select the continue option, such as a voice command received from a microphone of the device”: paragraphs 51 -54);
cause the second playback device to provide a first feedback in response to the first voice command (paragraphs 51 -54);
determine that the first playback device has received a second voice command via the at least one microphone of the first playback device (“a voice command received from a microphone of the device”; Abstract, paragraph 52).
However, Lewis et al. do not specifically teach determining that the second playback device is no longer available to provide feedback in response to voice commands received via the at least one microphone of the first playback device; 
in response to determining that the second playback device is no longer available to provide feedback in response to voice commands received via the at least one microphone of the first playback device, select a fallback device from one or more media playback devices currently or previously configured to play back media content in synchrony with the second playback device; causing the fallback device to provide a second feedback in response to the second voice command.
	Khan et al., disclose receiving a command phrase from the microphone of the electronic device; recognizing a task in the command phrase; via a timeout, determining that a preferred device for the task is not available; responsive to determining that a preferred device for the task is not available, determining a fallback device for the task; and handing the task off to the fallback device... Responsive to determining that such a device is not available (e.g., it does not respond to polling as described herein), a fall back list of devices can be used to determine which device is acting primary. The fall back list can be list of devices, list of device types, or list of device designations. If a device designation of most recently used is in the fallback list, the device with the most recent activity can be chosen… If a device hears no primary device, it can broadcast out that it is going to respond as a primary device based on rules of succession (e.g., fallback as described herein). When in the wait-for-primary state 550, the device can wait for a known primary to broadcast. If a primary device broadcasts or another device becomes primary first, the state can transition 551 to Active 520. If the wait times out, the state can transition 552 to acting primary, OK? 560, where the device attempts to assert itself as the acting primary device (paragraphs 7, 120, 150).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to use a second playback device as taught by Khan et al., in Lewis et al., because that would help provide an improved user efficiency with voice commands, increased user interaction performance, and representation of device state (paragraph 19).

As per claims 2, 10, Lewis et al. in view of Khan et al. further disclose the first playback device is currently or was previously configured to play back media content in synchrony with the second playback device, and wherein the program instructions that are executable by the at least one processor such that the system is configured to select the fallback device from one or more media playback devices currently or previously configured to play back media content in synchrony with the second playback device comprise program instructions that are executable by the at least one processor such that the system is configured to select the first playback device as the fallback device (“Responsive to determining that such a device is not available (e.g., it does not respond to polling as described herein), a fall back list of devices can be used to determine which device is acting primary. The fall back list can be list of devices, list of device types, or list of device designations. If a device designation of most recently used is in the fallback list, the device with the most recent activity can be chosen. For example, if the recorded activity indicates physical activity near or at the electronic device, the controlling can choose an electronic device having most recent physical activity.”; Khan et al., paragraph 120).

As per claims 4, 12, Lewis et al. in view of Khan et al. further disclose the media playback system further comprises a third playback device that is currently or was previously configured to play back media content in synchrony with the second playback device, and wherein the program instructions that are executable by the at least one processor such that the system is configured to select the fallback device from one or more media playback devices currently or previously configured to play back media content in synchrony with the second playback device comprise program instructions that are executable by the at least one processor such that the system is configured to select the third playback device as the fallback device (“Responsive to determining that such a device is not available (e.g., it does not respond to polling as described herein), a fall back list of devices can be used to determine which device is acting primary. The fall back list can be list of devices, list of device types, or list of device designations. If a device designation of most recently used is in the fallback list, the device with the most recent activity can be chosen. For example, if the recorded activity indicates physical activity near or at the electronic device, the controlling can choose an electronic device having most recent physical activity.”; Khan et al., paragraph 120).

As per claims 5, 13, Lewis et al. in view of Khan et al. further disclose the media content comprises multi-channel audio content, wherein the second playback device is currently or was previously configured to play back a first channel of the multi-channel audio content, and wherein the fallback device is currently or was previously configured to play back a second channel of the multi-channel audio content (Khan et al., paragraphs 104 - 108, 120, 150; Lewis et al. paragraphs 6, 7).

As per claims 6, 14, Lewis et al. in view of Khan et al. further disclose the first playback device, the second playback device, and the fallback device are grouped for playing back the media content in synchrony (“a device can store an association of tasks with preferred devices. Thus, a preferred device is associated with a respective task or group of tasks. For example, an association between a play music task and a phone indicates that the phone is the preferred device for playing music.”; Khan et al., paragraphs 104 – 108, 120, 150; Lewis et al. paragraphs 6, 7).

As per claims 7, 15, Lewis et al. in view of Khan et al. further disclose the program instructions that are executable by the at least one processor such that the system is configured to determine that the second playback device is no longer available to provide feedback in response to voice commands received via the at least one microphone of the first playback device comprise program instructions that are executable by the at least one processor such that the system is configured to determine that the second playback device is one of (i) muted, (ii) in a do not interrupt state, (iii) in a power save mode, or (iv) unreachable via a network configured to support communications between the media playback system and the second playback device (“the network signal carrying the stream of media content data may have been interrupted such that the first device no longer is receiving the signal. If the output has been stopped, the method continues to block 312...unpairing can also occur if one or both paired devices are turned off or their signal is otherwise interrupted”; Lewis et al., paragraphs 42 - 46; Khan et al., paragraphs 28 - 34, and 120 - 124).

As per claims 8, 16, Lewis et al. in view of Khan et al. further disclose the program instructions that are executable by the at least one processor such that the system is configured to select the fallback device from the one or more media playback devices currently or previously configured to play back media content in synchrony with the second playback device comprise program instructions that are executable by the at least one processor such that a remote computing device is configured to select the fallback device from the one or more media playback devices currently or previously configured to play back media content in synchrony with the second playback device (“devices can communicate directly with a server over TCP/IP, HTTP, or the like. Windows Push Notification Services or similar services can be used to communicate between devices, wake devices, or the like…If the preferred device is not available, the service can pick a fallback device based on the schemes described herein.”; Khan et al., paragraphs 78, 171, 198).

As per claim 17, Lewis et al. teach a system comprising: 
a first playback device configured to communicate over at least one data network, wherein the first playback device comprises: at least one microphone; at least one first processor; at least one first non-transitory computer-readable medium; and first program instructions stored on the at least one first non-transitory computer- readable medium that are executable by the at least one first processor such that the first playback device is configured (paragraph 30)to: 
play back media content in synchrony with a second playback device and a third playback device (“the stream of media content data can be received by the first device and by the second device”; paragraph 3);
receive a first voice command via the at least one microphone, wherein the first playback device is not configured to provide feedback in response to the first voice command; determine that the second playback device is available to provide feedback in response to voice commands received via the at least one microphone; send a first instruction to the second playback device for causing the second playback device to provide a first feedback in response to the first voice command (“output the notification from one or more audio speakers, output haptic feedback using one or more actuators, etc. Other implementations can allow any input command of the user to select the continue option, such as a voice command received from a microphone of the device”: paragraphs 51 -54);
receive a second voice command via the at least one microphone (“a voice command received from a microphone of the device”; Abstract, paragraph 52);
send a second instruction to the third playback device for causing the third playback device to provide a second feedback in response to the second voice command (“output the notification from one or more audio speakers, output haptic feedback using one or more actuators, etc. Other implementations can allow any input command of the user to select the continue option, such as a voice command received from a microphone of the device”; paragraphs 51 -54); 
the second playback device, wherein the second playback device is configured to communicate over the at least one data network, and wherein the second playback device comprises: at least one second processor; at least one second non-transitory computer-readable medium; and second program instructions stored on the at least one second non-transitory computer-readable medium that are executable by the at least one second processor such that the second playback device is configured to(paragraph 30):
receive the first instruction via the at least one data network; and provide the first feedback in response to the first voice command (paragraphs 51 -54);  and 
the third playback device, wherein the third playback device is configured to communicate over the at least one data network, and wherein the third playback device comprises: at least one third processor; at least one third non-transitory computer-readable medium; and third program instructions stored on the at least one third non-transitory computer- readable medium that are executable by the at least one third processor such that the third playback device is configured to (paragraph 30): 
receive the second instruction via the at least one data network; and provide the second feedback in response to the second voice command (paragraphs 51 – 54).
However, Lewis et al. do not specifically teach determining that the second playback device is no longer available to provide feedback in response to voice commands received via the at least one microphone; in response to determining that the second playback device is no longer available to provide feedback in response to voice commands received via the at least one microphone, select the third playback device as a fallback device for providing feedback in response to voice commands received via the at least one microphone.
Khan et al., disclose receiving a command phrase from the microphone of the electronic device; recognizing a task in the command phrase; via a timeout, determining that a preferred device for the task is not available; responsive to determining that a preferred device for the task is not available, determining a fallback device for the task; and handing the task off to the fallback device... Responsive to determining that such a device is not available (e.g., it does not respond to polling as described herein), a fall back list of devices can be used to determine which device is acting primary. The fall back list can be list of devices, list of device types, or list of device designations. If a device designation of most recently used is in the fallback list, the device with the most recent activity can be chosen… If a device hears no primary device, it can broadcast out that it is going to respond as a primary device based on rules of succession (e.g., fallback as described herein). When in the wait-for-primary state 550, the device can wait for a known primary to broadcast. If a primary device broadcasts or another device becomes primary first, the state can transition 551 to Active 520. If the wait times out, the state can transition 552 to acting primary, OK? 560, where the device attempts to assert itself as the acting primary device (paragraphs 7, 120, 150).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to use a second playback device as taught by Khan et al., in Lewis et al., because that would help provide an improved user efficiency with voice commands, increased user interaction performance, and representation of device state (paragraph 19).

As per claim 18, Lewis et al. in view of Khan et al. further disclose the media content comprises multi-channel audio content, wherein the second program instructions stored on the at least one second non-transitory computer- readable medium are further executable by the at least one second processor such that the second playback device is further configured to play back a first channel of the multi-channel audio content, and wherein the third program instructions stored on the at least one third non-transitory computer-readable medium are further executable by the at least one third processor such that the third playback device is further configured to play back a second channel of the multi-channel audio content (Khan et al., paragraphs 104 - 108, 120, 150; Lewis et al. paragraphs 6, 7).

As per claim 19, Lewis et al. in view of Khan et al. further disclose the first program instructions that are executable by the at least one first processor such that the first playback device is configured to determine that the second playback device is no longer available to provide feedback in response to voice commands received via the at least one microphone comprise program instructions that are executable by the at least one first processor such that the first playback device is configured to determine that the second playback device is one of (1) muted, (ii) in a do not interrupt state, (iii) in a power save mode, or (iv) unreachable via the at least one data network(“the network signal carrying the stream of media content data may have been interrupted such that the first device no longer is receiving the signal. If the output has been stopped, the method continues to block 312...unpairing can also occur if one or both paired devices are turned off or their signal is otherwise interrupted”; Lewis et al., paragraphs 42 - 46; Khan et al., paragraphs 28 - 34, and 120 - 124).

As per claim 20, Lewis et al. in view of Khan et al. further disclose the first program instructions that are executable by the at least one first processor such that the first playback device is configured to determine that the second playback device is no longer available to provide feedback in response to voice commands received via the at least one microphone comprise program instructions that are executable by the at least one first processor such that the first playback device is configured to receive a message via the at least one data network indicating that the second playback device is not available to provide feedback in response to voice commands received via the at least one microphone (“If a device hears no primary device, it can broadcast out that it is going to respond as a primary device based on rules of succession (e.g., fallback as described herein). When in the wait-for-primary state 550, the device can wait for a known primary to broadcast. If a primary device broadcasts or another device becomes primary first, the state can transition 551 to Active 520. If the wait times out, the state can transition 552 to acting primary, OK? 560, where the device attempts to assert itself as the acting primary device (paragraphs 120, 150).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and filing a terminal disclaimer over U.S. Patent No. 11,042,355.  The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 3, the prior art made of record does not teach or suggest program instructions that are executable by the at least one processor such that the system is configured to cause the fallback device to provide the second feedback in response to the second voice command comprise program instructions that are executable by the at least one processor such that the system is configured to reconfigure the first playback device to provide feedback in response to voice commands received via the at least one microphone of the first playback device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sant et al. teach methods for managing playback of digital media content.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT-CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT-CYR/           Primary Examiner, Art Unit 2658